Liquid composition, electrode and method of manufacturing electrode, and electrochemical element and method of manufacturing electrochemical element
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-7 and 9-18 are pending, wherein claims 1 and 6-7 are amended, and claims 17-18 are newly added. Claims 1-7 and 9-18 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112 (b)
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the inkjet head”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the liquid composition has a granularity distribution having a peak particle size in a range of from 1.42 µm to 1.58 µm”. However, since there is no definition for “a granularity distribution”, it is unclear how to understand the limitation, which renders the claim indefinite. The Applicant is invited to point out where in the specification defines the term “granularity distribution”. Furthermore, the limitation “composition” in “24 hours after preparation of the composition” is unclear as to what it refers to, rendering the claim indefinite. For purposes of examination, according to the specification, the “composition” is interpreted as referring to an electrode material, rather than the liquid composition.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 claims that the liquid composition includes polymer particles. Meanwhile, claim 6 depends claim 1 and requires the liquid composition includes a monomeric compound. However, the instant specification discloses that a liquid composition including polymer particles and a liquid composition including a monomeric compound are two separate embodiments. Nowhere in the specification discloses that a liquid composition includes both polymer particles and a monomeric compound.

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from claim 1 requiring that the binder is a monomeric compound. The recitation “polymer particles” in claim 6 does not further limit the monomeric compound.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-7, 9-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi et al. (US 20120241667 A1, hereafter Moriuchi). 
Regarding claim 1, Moriuchi teaches a liquid composition (at least [0011]: “electrode mix slurry”) used for forming an electrode mixture layer included in an electrochemical element, the liquid composition comprising:
a dispersion medium (“organic solvent”, [0012]);
an electrode material (“active substance”, [0025]); and
a binder ([0012]: “at least one type of tetracarboxylic acid ester compound, at least one type of diamine compound”, which are monomeric compounds) configured to bind the electrode material, and to bind the electrode material to an electrode substrate (See [0036]).
Moriuchi further discloses that a content of the electrode material in the liquid composition may be in the range of 5 wt% to 50 wt% ([0028]), which overlaps the claimed 25% or more. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
The recitation “used for forming an electrode mixture layer included in an electrochemical element” reflects only a preamble statement of an intended use of the claimed liquid composition, which does not limit the scope of the claim. See MPEP § 2112.
Regarding claims 2-3 and 18, Moriuchi teaches the liquid composition according to claim 1, wherein the viscosity of the liquid composition may be 1-500 poise ([0030]), equivalent to 0.1-50 Pa∙s. The claimed range of 200 mPa∙S or less overlaps the range of 0.1-50 Pa∙s. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). Note that 25[Symbol font/0xB0]C for the viscosity is not patentably distinguishable, since there would be no significant difference in viscosity between 25 [Symbol font/0xB0]C and room temperature at which Moriuchi’s invention is made.
Further, according to claim 2, the 0.1-50 Pa∙s is the viscosity of the liquid composition that can be discharged from an inkjet head. 
Regarding claim 4, Moriuchi teaches the liquid composition according to claim 1, wherein the binder may include, for example, a compound represented by Chemical Structure 5 ([0017]), which has a polymerizable site (See the formula B-1 in [0017]), and the polymerization of the binder binds the binder with the electrode material and binds the electrode material to the electrode substrate ([0036]).
Regarding claim 5, Moriuchi teaches the liquid composition according to claim 4, and the monomeric molecule “forms a plurality of holes inside the electrode mixture layer upon polymerization of the monomeric molecule” represents the function or property of the monomeric molecule having a polymerizable site. Since Moriuchi teaches the monomeric molecule as claimed, it is reasonably expected that the claimed function is necessarily present. Products of identical chemical composition cannot have mutually exclusive properties.
The limitation recited in the last paragraph of claim 5 represents the characteristics or properties of “the electrode mixture layer”. Since Moriuchi teaches substantially the same components/compositions as claimed, the claimed characteristics or properties are necessarily present. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 II.
Regarding claim 6, Moriuchi teaches the liquid composition according to claim 1, wherein the liquid composition includes polymer particles after heating the liquid composition to 60 [Symbol font/0xB0]C (See “Working Example 1”). As addressed in the rejections of claims 2-3, Moriuchi’s liquid composition has a viscosity of 0.1-50 50 Pa∙S and can be discharged from an inkjet head. As such, a maximum particle size of the polymer particles is necessarily smaller than a nozzle diameter of the inkjet head.
Regarding claims 7 and 9, Moriuchi teaches the liquid composition according to claim 1, and further discloses that average particle size of the electrode material (i.e., “active substance” in Moriuchi) is not particularly limited ([0027]). Therefore, one of ordinary skill in the art would have readily arrived at the claimed ranges of from 0.01 µm or more to 1 µm or less, or 3 µm or less, through optimization within prior art conditions. See MPEP § 2145.
Regarding claim 10, Moriuchi teaches an electrode (e.g., “electrodes”, [0001]; “an anode”, [0004]) comprising the liquid composition (e.g., “a binder composition”, [0001]; “a binder”, [0004]) according to claim 1 and the electrode substrate (“an anode current collector”, [0004]) onto which the liquid composition is discharged (See [0004]).
Regarding claim 11, Moriuchi teaches an electrochemical element (e.g., “a lithium ion battery”, [0001]) comprising the electrode according to claim 10 (“electrodes”, [0001]).
Regarding claim 12, Moriuchi teaches a method of manufacturing an electrode, the method comprising:
discharging the liquid composition according to claim 1 onto the electrode substrate (See, e.g., Working Example 1: “… this electrode mix slurry was coated onto 18-µm thick rolled copper foil”).
Regarding claim 13, Moriuchi teaches a method of manufacturing the electrochemical element (See, e.g., “a lithium ion battery”, [0001]), the method comprising:
discharging the liquid composition according to claim 1 onto the electrode substrate ((See, e.g., Working Example 1: “… this electrode mix slurry was coated onto 18-µm thick rolled copper foil”).
Regarding claim 14, Moriuchi teaches the liquid composition according to claim 1, wherein the content of the electrode material in the liquid composition is within the range of 5 wt% to 50 wt% ([0028]), overlapping the instantly claimed range of from 25% to 50%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 17, Moriuchi teaches the liquid composition according to claim 1, and further discloses that average particle size of the electrode material (i.e., “active substance” in Moriuchi) is not particularly limited ([0027]). Therefore, one of ordinary skill in the art would have readily optimized the average particle size of the electrode material and arrived at the claimed “the liquid composition has a granularity distribution having a peak particle size in a range of from 1.42 µm to 1.58 µm”, through optimization within prior art conditions. See MPEP § 2145. Note that one of ordinary skill in the art would readily appreciate that a dispersion medium would not affect a particle size of an electrode material in the liquid composition. As to “24 hours after preparation of the composition does not change”, it is appreciated by one of ordinary skill in the art that the average particle size of the electrode material would not change, since there is no chemical reaction between the electrode material particles and other components such as the dispersion medium.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi, as applied to claim 1 above, and further in view of Yamamoto et al. (US 20150079475 A1, hereafter Yamamoto).
Regarding claim 15, Moriuchi teaches the liquid composition according to claim 1, and further teaches the electrode material is a negative electrode material such as silicon powder (See “Working Example 1”).
Moriuchi does not teach zinc or FeS2 as claimed. However, in the same field of endeavor, Yamamoto discloses that both silicon and zinc can be used as a negative electrode material ([0099]). It would have been obvious to one of ordinary skill in the art to have modified Moriuchi to use zinc as an alternative to silicon of Moriuchi, since silicon and zinc are functional equivalents as a negative electrode material and the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
One of ordinary skill in the art would know that the electrode material zinic are composed of particles.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi, as applied to claim 1 above, and further in view of Huang et al. (US 20110262803 A1, hereafter Huang).
Regarding claim 16, Moriuchi teaches the liquid composition according to claim 1, and further teaches the electrode material is a positive electrode material such as LiNiO2 ([0026]).
Moriuchi does not teach a cathode material as instantly claimed. However, in the same field of endeavor, Huang discloses that both LiNiO2 and Ag2O can be used as a cathode material ([0042]). It would have been obvious to one of ordinary skill in the art to have modified Moriuchi to use Ag2O as an alternative to LiNiO2 of Moriuchi, since LiNiO2 and Ag2O are functional equivalents as a cathode material and the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
Applicant’s amendments necessitated a new ground of rejections. Applicant's arguments based on the Choi reference, which is no longer relied upon, are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727